Matter of Jahsaraha A.S. (Sheldon S.) (2020 NY Slip Op 03869)





Matter of Jahsaraha A.S. (Sheldon S.)


2020 NY Slip Op 03869


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Friedman, J.P., Renwick, Gische, Mazzarelli, Moulton, JJ.


11801 -20067/18

[*1] In re Jahsaraha A. S., A Child Under Eighteen Years of Age, etc., Sheldon S., Respondent-Appellant, Administration for Children's Services, et al., Petitioners-Respondents.


Steven P. Forbes, Jamaica, for appellant.

Order, Family Court, Bronx County (Lynn M. Leopold, J.), entered on or about August 19, 2019, which granted petitioner Abbott House's motion for summary judgment and entered a finding of severe abuse against respondent-appellant Sheldon S., and terminated his parental rights to the subject child, unanimously affirmed, without costs.
Application by the father's assigned counsel to withdraw as counsel is granted (see Anders v California, 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues which can be raised on this appeal. We agree with counsel that	petitioner Abbott House demonstrated that respondent severely abused the child under Social Services Law § 384-b(8), as he was convicted of manslaughter in the first degree under Penal Law § 125.20, and the victim was the child's biological mother. Accordingly, Family Court properly determined that summary judgment was warranted (see SSL § 384- b[8][a][iii][A]; Matter of Alexander H. [Brenda P.-H.], 156 AD3d 561 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK